DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/1/20 and 5/27/20.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 7, 11 – 13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cayeux (US Publication 2013/0163243).
Regarding claims 1 and 11, Cayeuz teaches a data flow processing method, comprising:
 	determining, by a host, a priority corresponding to a first data flow to be sent to a switch; adding, by the host, the priority to the first data flow to generate a second data flow that comprises the priority; (i.e. fig. 1 shows a network device has a means for determining a priority indicator value of a data flow and may insert that value into a message; see paragraphs 13, 23 - 27) and
 	sending, by the host, the second data flow to the switch, so that the switch processes the second data flow according to the priority of the second data flow. (i.e. fig. 1 shows the value indicating priority of a data flow may be inserted into a message and sent to a second network device; see paragraphs 13, 27 - 37)
Regarding claims 2 and 12, Cayeuz teaches the method according to claim 1, wherein the determining, by a host, a priority corresponding to a first data flow to be sent to a switch comprises: determining, by the host, an application layer port corresponding to the first data flow; and determining, by the host according to a priority correspondence table, a priority corresponding to the application layer port. (i.e. fig. 1 shows the data flow received on a port of the network device 
Regarding claims 3 and 13, Cayeuz teaches the method according to claim 2, wherein before the determining, by a host, a priority corresponding to a first data flow to be sent to a switch, the method further comprises: obtaining, by the host, a historical data flow that is corresponding to each application layer port and that is recorded by the host; and determining, by the host based on the historical data flow corresponding to the application layer port, a priority corresponding to each application layer port, and generating the priority correspondence table. (i.e. the table that is utilized to determine a priority value for a data flow is established by prior network data transmissions of a particular type on the port; see paragraphs 25 - 27)
Regarding claims 7 and 17, Cayeuz teaches a data flow processing method, comprising: 
 	receiving, by a switch, a second data flow sent by a host, wherein the second data flow is generated after the host determines a priority corresponding to a first data flow to be sent to the switch and adds the priority to the first data flow; and (i.e. fig. 1 shows a network device has a means for determining a priority indicator value of a data flow and may insert that value into a message; 
Allowable Subject Matter
Claims 4 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 15 dependent on allowable claim.
Claims 9 and 19 dependent on allowable claim.
Claims 10 and 20 dependent on allowable claim.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
February 26, 2021Primary Examiner, Art Unit 2471